Case 2:17-cv-02701-VBF-DFM Document 86 Filed 09/30/20 Page 1 of 1 Page ID #:1260




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



   DANIEL AVILA,                           Case No. LA CV 17-02701-VBF (DFM)

           Plaintiff,                      Order Accepting Report and
                                           Recommendation of United States
              v.                           Magistrate Judge

   COUNTY OF LOS ANGELES et al.,

           Defendants.



        Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
  all the records and files herein, along with the Report and Recommendation of
  the assigned United States Magistrate Judge. Further, the Court has engaged in
  a de novo review of those portions of the Report and Recommendation to
  which objections have been made. The Court accepts the findings, conclusions,
  and recommendations of the United States Magistrate Judge.
        IT IS THEREFORE ORDERED that Judgment be entered dismissing
  the Third Amended Complaint without leave to amend and with prejudice.



   Date: September 30, 2020
                                            VALERIE BAKER FAIRBANK
                                            United States District Judge
